Citation Nr: 0816238	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  07-03 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Utah Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
October 1969 to February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  The veteran's file is maintained 
at the Salt Lake City, Utah RO.  

The veteran appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in July 2007.  A transcript is 
associated with the claims file.  

There is some indication in the claims file that the veteran 
has another claim pending at the RO or on appeal.  The RO 
must address this matter; if there is another claim that has 
been developed for appellate review, it should be merged with 
the veteran's appeal for a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order to establish entitlement to TDIU due to service- 
connected disabilities, there must be impairment so severe 
that the average person is unable to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  In reaching such a determination, 
neither his non-service-connected disabilities nor his age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The United States Court of Appeals for Veterans 
Claims (Veterans Court) has held that the central inquiry in 
determining whether a veteran is entitled to TDIU is whether 
service-connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524 (1993).  The test of individual unemployability 
is whether the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage") consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16; 
Hatlestad, 5 Vet. App. 524; Moore v. Derwinski, 1 Vet. App. 
356 (1991).  The Veterans Court also has held that the Board 
may not reject a TDIU claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
service-connected disability or disabilities do not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91.  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), 
provide for a total rating when there is a single disability 
or a combination of disabilities that results in a 100 
percent schedular evaluation. Subjective criteria, set forth 
at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b).

The record shows that service connection is currently in 
effect for residuals of a right knee injury (with lateral 
meniscectomy and degenerative joint disease), rated 60 
percent; and residuals of a fracture of the fifth metacarpal 
of the right hand, rated zero percent.  Thus, the threshold 
schedular requirement for TDIU eligibility has been met.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  The remaining issue is 
whether the veteran's service-connected disabilities alone 
preclude him from engaging in substantially gainful 
employment consistent with his education and employment 
background.

The veteran last worked in 2003 as a commercial truck driver.  
His former employer sent in a statement indicating that the 
veteran could no longer work in that capacity due to 
revocation of his commercial driver's license.  This was 
reiterated by the veteran in his July 2007 Travel Board 
Hearing, where he testified that a narcotic analgesic for his 
service-connected right knee disability disqualified him from 
being able to hold such a license.  To qualify for a TDIU, 
however, it must be shown that the veteran is incapable of 
performing all forms of substantially gainful employment 
consistent with his education and employment background, not 
just his previous occupation.  It is noted, however, that the 
veteran has a high school diploma and has worked only as a 
truck driver post-service.  The Board also notes that the 
Social Security Administration (SSA) has found the veteran 
unemployable, although this determination was based upon 
nonservice-connected as well as service-connected 
disabilities.  

The RO, in an attempt to determine the impact the service-
connected disabilities had on employment, scheduled the 
veteran for several examinations with the instruction to the 
examiner that he or she should opine on the impact these 
disabilities had on employment.  While the severity of the 
disorders was reported, there was no specific opinion 
addressing impact on employment.  In view of the foregoing, 
to include the evidence of record showing that the veteran's 
service-connected disabilities might prevent more than 
marginal employment consistent with his education and 
employment background, an examination is warranted that 
includes an opinion addressing the impact of the veteran's 
service-connected disabilities on his employability.  
Friscia, supra.  The Board also finds that a social and 
industrial survey is warranted to address the same question.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the veteran for a VA social 
and industrial survey.  The claims file, 
to include a copy of this REMAND, must be 
made available to and reviewed by the 
examiner prior to completion of the 
evaluation, and the social and industrial 
survey must reflect that the claims file 
was reviewed.  The social worker is 
specifically asked to render an opinion 
on the following:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the veteran's 
service-connected residuals of a 
right knee injury (with lateral 
meniscectomy and degenerative joint 
disease), and residuals of a 
fracture of the fifth metacarpal of 
the right hand, to include pain 
medication for these disorders, 
render him incapable of maintaining 
substantially (more than marginal) 
employment consistent with his 
education and employment 
backgrounds?

The social worker is advised that the 
term "as likely as not" does not mean 
within the realm of possibility. Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
claim of unemployability; less likely 
weighs against the claim.

3.  Schedule the veteran for a VA 
orthopedic examination for the purposes 
of determining the impact that his 
service-connected right knee and right 
hand disorders have on his ability to 
maintain substantially gainful 
employment.  Following the history and 
clinical evaluation, any tests that are 
deemed necessary and consideration of the 
social and industrial survey obtained 
pursuant to this remand, the clinician is 
requested to render an opinion on the 
following:

Is it at least as likely as not (50 
percent or greater degree of 
probability) that the veteran's 
service-connected residuals of a 
right knee injury (with lateral 
meniscectomy and degenerative joint 
disease), and residuals of a 
fracture of the fifth metacarpal of 
the right hand, to include pain 
medication for these disorders, 
render him incapable of maintaining 
substantially (more than marginal) 
employment consistent with his 
education and employment 
backgrounds?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the claim of 
unemployability; less likely weighs 
against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he should so indicate.

4.  After completion of the directed 
development, readjudicate the veteran's 
claim.  If the claim remains denied, 
issue an appropriate supplemental 
statement of the case and forward the 
case to the Board for final adjudication

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


